Citation Nr: 0517805	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-18 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 until 
February 1972, including participation in the Vietnam 
conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Northern Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that it will remand claims to ensure full and 
complete compliance with the enhanced duty-to-notify 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  The U.S. Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the RO sent 
a letter to the veteran in July 2001, notifying him that the 
RO was working on his claim for PTSD and asking the veteran 
to fill out a PTSD questionnaire.  However, the letter failed 
to specify to the veteran what the evidence needed to show in 
order to substantiate his claim of entitlement to service 
connection for PTSD.  For this reason, the Board must remand 
the case for compliance with the duty-to-notify provisions 
contained in this law and to ensure the veteran has had full 
due process of law.

With regards to the veteran's substantive appeal, the veteran 
asserts that he was a truck driver during the Vietnam 
conflict and that he endured several incidents that he 
believes caused psychological trauma.  The first incident 
described by the veteran occurred in August 1971 when the 
truck he was driving was hit by sniper fire, shattering his 
side view mirror and sending glass into his face.  The 
veteran's service medical records (SMRs) fail to show any 
treatment for any injuries sustained from a sniper attack or 
from glass wounds; nevertheless, unit records from the 124th 
transportation command, the higher authority for the 24th 
Transportation Battalion to which the veteran was assigned, 
show that several convoys sustained enemy actions during the 
period in which the veteran indicated he was attacked.  

The second potential stressor identified by the veteran 
involved an ambush of the convoy in which he was traveling in 
early January 1972 between Tuy Hoa and Cam Ranh Bay.  The 
veteran indicated that they were pinned down in a gun battle, 
and that helicopter gunships were called in for support.  The 
research report returned from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
indicated that Operational Reports-Lessons Learned (OR-LL) 
for the 24th Transportation Battalion were not maintained 
past October 31, 1971, and the Daily Journals (DJs) were not 
maintained for the unit for either 1971 or 1972.  As noted 
above, USASCRUR found records of convoys being attacked in 
August 1971 in the OR-LLs of the 124th Transportation 
Command.  However, the USASCRUR report fails to indicate any 
research into incidents involving convoys in the 124th 
Transportation Battalion's OR-LLs for January 1972.

In Pentecost v. Principi, the United States Court of Appeals 
for Veterans Claims found that corroboration of every detail 
of a stressor, such as the claimant's own personal 
involvement, is not necessary.  See 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10 Vet. App. 307 (1997).  
As such, the Board finds that additional information provided 
by USASCRUR would present a better chance of verifying one or 
more of the veteran's alleged in-service stressors.

The Board also notes that the veteran has never been provided 
with a VA examination to determine if a link exists between 
his verified stressor and his diagnosis of PTSD.  Therefore, 
in an effort to fully assist the veteran in substantiating 
his claim, the Board finds that a remand is necessary to 
further develop the medical record.  See Duenas v Principi, 
18 Vet. App. 512 (2004).

Therefore, in an effort to fully assist the veteran in 
substantiating his claim, this matter is REMANDED to the RO 
via the AMC for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The notice should inform the 
veteran what the evidence must show in 
order to establish entitlement to service 
connection for PTSD, and ask that he 
provide VA with copies of any evidence 
relevant to this claim that he has in his 
possession.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.

2.  Make additional attempts to verify 
the veteran's claimed stressor of a 
January 1972 attack on a convoy, and 
clarify whether or not it is possible 
that an August 1971 convoy attack could 
have involved the veteran.  USASCRUR 
should be asked to review the OR-LLs and 
DJs from the 124th Transportation Command 
from December 1971 and January 1972 to 
determine if any record was made of 
convoys encountering enemy resistance. 

3.  Schedule the veteran for an 
examination to determine whether he meets 
the diagnostic criteria for PTSD.  Inform 
the examiner which stressors, if any, 
have been verified from the veteran's 
active military service.  If the examiner 
concludes that the veteran has PTSD, the 
examiner should then render an opinion as 
to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that the veteran's PTSD is a 
consequence of a verified stressor from 
the veteran's military service.  Any 
opinion rendered must be supported by a 
complete rationale.
  
4.  Then readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




